Citation Nr: 1802770	
Decision Date: 01/12/18    Archive Date: 01/23/18

DOCKET NO.  14-10 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for bipolar disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The Veteran had active service from February 1974 to October 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Oakland, California, Regional Office (RO) of the Department of Veterans Affairs (VA).

In September 2017, the Veteran testified before the undersigned at a Board videoconference hearing.  A transcript of the hearing is of record.  (At the hearing, the Veteran expressly clarified that his appeal features only a claim of entitlement to service connection for bipolar disorder, and no other potential psychiatric disorder.)


FINDING OF FACT

It is reasonably shown that the Veteran has been medically diagnosed with bipolar disorder that is etiologically attributable to his military service.


CONCLUSION OF LAW

Service connection is warranted for bipolar disorder.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

A veteran is entitled to service connection for a disability resulting from a disease or injury incurred or aggravated during active service.  See 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  A disease diagnosed after discharge may still be service connected if all the evidence establishes that it was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  To substantiate a claim of service connection, there must be evidence of (1) a current disability (for which service connection is sought); (2) incurrence or aggravation of a disease or injury in service; and (3) a causal connection between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The evidence of record adequately establishes that the Veteran has been diagnosed with bipolar disorder, and this aspect of the claim is not in dispute.  The Veteran contends that his bipolar disorder had its initial onset / manifestations during his military service.  The Veteran has testified, including as discussed during his June 2017 Board hearing, that he left military service due to his being needed to attend to his ailing mother during a period of time when his mental health significantly deteriorated.  The Veteran testified that his diminished mental health at the time led him to self-medicate with alcohol and led to his engaging in drunk driving incidents.  Service treatment records and proximate post-service medical records document that the Veteran struggled with alcohol abuse around the time of his separation from service (including medical records from 1987).  Evidence including a private doctor's statement received in January 2011 corroborates the Veteran's testimony regarding the circumstances of his mother's illness in 1984.  The Veteran contends that the deterioration of his mental health at the end of his service in 1984 represented the onset of the mental health pathology that has more recently been diagnosed as bipolar disorder.

The Veteran's service treatment records present no suggestion of the Veteran suffering from any significant mental health impairment prior to service or at the time of his entrance to military service.  A July 1984 service treatment record notes that the Veteran was "seen in alcohol eval at request of Social Actions [secondary to] 2 off-base DUIs."  The report instructs the reader to: "Refer to MHC file for further details."  Although the July 1984 note is stamped by a service department "Mental Health Clinic" and a "Chief, Social Work Service," it is not clear that the referenced "MHC file" with "further details" is included in the service treatment records available for review in the Veteran's claims-file.  The available report shows that the Veteran was assessed to be a "Problem Drinker," with a notation of "[n]o evidence of psychiatric disorder or chemical dependence."  The social work services chief recommended "entry into local phase of alcohol rehab [at] Social Actions" at that time.  (The Veteran has testified that he left service with his rehabilitation program incomplete, due to the illness of his mother.)

A May 2009 VA treatment report authored by a psychiatrist discusses the Veteran's history, informed by the Veteran's testimony, that "in the service was hyper productive, had decreased need for sleep, was hyper talkative and had racing thoughts," and that he "started to drink to calm down and entered a substance abuse treatment program which he did not finish because he felt he needed to be near his mother who was terminally ill."  The report notes that the Veteran described that he "had enlisted in the service[,] had a good record for 10 years and planned to have a military career."  The report also discusses the Veteran's recollections of continuing mental health symptoms following service.  The authoring psychiatrist explained that "as [the Veteran]'s history has become clearer it is obvious that [he] had the onset of a bipolar disorder in the service, drank to calm himself down, leading to intensive drug treatment program."  The psychiatrist noted that the Veteran "had to leave the program early and resign from the military in order to be with his dying mother."  The VA psychiatrist reiterates: "[the Veteran]'s affective disorder did start in the military and precipitated substance abuse that in turn le[d] to his discharge."

An April 2011 VA examination report presents another opinion, from a clinical psychologist, indicating that "[t]he Veteran's bipolar disorder began in service."  The authoring psychologist explained her rationale for this opinion, noting that "C file was reviewed," and "Dr. Eaton's records were reviewed."  The rationale discusses that the Veteran "began to have emotional lability while in service.  He began self medicating with alcohol which became a problem."  The statement of rationale notes that "[h]is bipolar illness continued to develop and all current symptoms are not found.  He had no evidence of preexisting bipolar illness."

A January 2014 VA medical opinion was additionally obtained by the RO and presents that psychologist's conclusion that "it is less likely than not the veteran's current mental health diagnoses were related to his military service."  This opinion was based upon review of documentation, with the author particularly noting that no psychiatric disorder was noted in the service treatment records and the lack of contemporaneous documentation of post-service symptomatology until many years after service.

The Board otherwise finds no medical evidence of record significantly weighing against finding that the Veteran's currently diagnosed bipolar disorder is at least as likely as not to have had its initial onset during his military service.  The Board finds that the May 2009 and April 2011 medical opinions tend to support finding that the bipolar disorder is linked to the Veteran's service.  Therefore, the Board must consider the question of whether the May 2009 and April 2011 opinions are sufficiently probative and non-speculative to adequately resolve the claim.

The evidence in this case is conflicting.  Although the service treatment records do not note any psychiatric pathology diagnosed during service, they do tend to corroborate the Veteran's testimony with regard to the decrease in his functioning after approximately 10 years of service.  The Board also observes that the service treatment records suggest that additional mental health evaluation details were recorded beyond what is currently available for review.  The Board finds that the Veteran's testimony regarding his symptom history has been reasonably consistent and is not substantially contradicted by any evidence of record.  The May 2009 and April 2011 medical opinions from qualified mental health professionals are both informed by examination of the Veteran and pertinent details of the Veteran's history.  The April 2011 opinion was further informed by review of the claims file, and the history relied upon in both opinions does not involve any factual assertion that the Board finds to be unacceptably contradicted by the record.  The Board finds that the May 2009 and April 2011 medical opinions are competent evidence that are based upon rationales citing acceptable factual predicates that are reasonably consistent with (and not substantially contradicted by) the evidence of record.  Therefore, the Board finds that the May 2009 and April 2011 medical opinions are probative evidence; as they both agree that the Veteran's current bipolar disorder is etiologically linked to in-service onset, these opinions significantly support the Veteran's claim in this case.

The January 2014 VA medical opinion disagrees with the May 2009 and April 2011 medical opinions by concluding that the Veteran's bipolar disorder is unlikely to have manifested during military service.  However, the Board finds that the January 2014 VA medical opinion does not exceed the level of probative weight presented by the May 2009 and April 2011 opinions supporting the claim.  The January 2014 VA opinion's citation of the fact that the service treatment records show no psychiatric disorder was found during service is a pertinent consideration, but is not fatal to the claim.  The Board finds that the May 2009 and April 2011 medical opinions adequately account for this fact when competently concluding that the Veteran's later-diagnosed bipolar disorder had its earliest manifestations during service.  Additionally, the absence of contemporaneous documentation of all of the post-service mental health symptomatology described in the Veteran's more recent testimony is a pertinent consideration, but is also not fatal to the claim.  The Board finds that the May 2009 and April 2011 medical opinions remain adequately persuasive to support the Veteran's claim even considering the absence of contemporaneous corroboration of his entire post-service symptom history.

Resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran's bipolar disorder is sufficiently shown to be related to his active duty service.

The Board notes that no alternative nonservice-connected etiology for the bipolar disorder is significantly indicated by the record.  Although the January 2014 opinion noted that "VA mental health notes did not show a mental health diagnosis until 06 when it was reported that he developed symptoms of depression subsequent to kidney transplant," this is not presented with a clear indication that the Veteran's bipolar disorder was actually caused by his post-service kidney transplant.

The Board finds that, considering the evidence in the light most favorable to the Veteran, the May 2009 and April 2011 medical opinions adequately indicate that the Veteran's bipolar disorder is etiologically linked to his military service with resolution of reasonable doubt in the Veteran's favor.  The Board finds that the May 2009 and April 2011 medical opinions are at least as probative and persuasive as the contrary evidence of record.

In conclusion, the Board finds that the evidence is at least in equipoise with regard to indicating that that the Veteran's currently diagnosed bipolar disorder is reasonably etiologically attributable to his military service.  Accordingly, the Board finds that the evidence sufficiently supports a grant of service connection for bipolar disorder in this case.


ORDER

Service connection for bipolar disorder is granted, subject to the laws and regulations governing the payment of monetary benefits.




______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


